DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities: The claims recite elements lacking in antecedent basis:
Claims 3, 5, 10, and 12: “the mobile device”. In the interest of compact prosecution, “the mobile device” of the claims will be interpreted to have its antecedent basis in “a wearable device” of claim 1. 
Claim 4: “the breath rate”. In the interest of compact prosecution, “the breath rate” of claim 4 will be interpreted to have its antecedent basis in “breathing pattern” of claim 3. 
Claim 6: “the pulse rate”, “the breath rate”, and “the user’s speech pattern”
Claim 13: “the alert”
Claims 17 and 19: “the mobile device”. In the interest of compact prosecution, “the mobile device” of the claims will be interpreted to have its antecedent basis in “a wearable device” of claim 14. 
Appropriate correction is required.
Claim 15: The claim recites two dependencies: “The computerized system of claim 14 The computerized method of claim 7…” As claim 8 already speaks of a user wearing an acupressure band, a dependency of claim 15 on the method of claim 7 
Claim 20 is objected to because of the following informalities:  The claim recites “volume, pitch, resonance, signature, melody are measured”, which does not indicate whether the list above is to be interpreted where either all or one or more of the constituents are present in the art. An amendment of either --and-- or --or-- to signify the nature of the list is suggested. In the interest of compact prosecution, the claim will be interpreted to recite --volume, pitch, resonance, signature, and melody are measured--.    Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Regarding claims 1 and 14, the limitation(s) of “measuring a speed…”, “measuring a time…and a length…”, “determining…”, and “alerting…”, as drafted, are processes that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the mental processes of a human hearing another person speak and recognizing how fast they are speaking, recognizing any pauses in the statements being made and how long the person is speaking, recognizing if the person is talking in an 
This judicial exception is not integrated into a practical application because the recitation of “a wearable device”, “a microphone”, and “a computer processor” in claim 1, and “a computerized system”, “at least one processor”, “at least one memory”, “a wearable device”, and “a microphone” in claim 14 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using Fig. 2 and [0059] in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to measure, determine, and alert amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	
	
, which reads on a human telling a speaker in the moment information that can make the speaker aware of their speech characteristics. No additional limitations are present.

With respect to claim 3, the claim recites “measuring breathing pattern of the user…”, which reads on a human listening to and recognizing the manner in which the speaker is breathing. The recitation of “microphone” and “the mobile device” further read on generalized computer components.

With respect to claim 13, the claim recites “alert comprises an alarm sound and a haptic pattern”, which reads on a human providing verbal feedback or tapping a speaker. No additional limitations are present.
	
With respect to claim 15, the claim recites “the user wears an acupressure band”, which reads on a human wearing an acupressure band. No additional limitations are present.

With respect to claim 16, the claim recites “the acupressure band comprises a computer networking system and one or more mechanical acupressure applicators”, which further read on generalized computer components.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas et al. (U.S. PG Pub No. 2017/0084295), hereinafter Tsiartas, in view of Shrivastav et al. (U.S. PG Pub No. 2012/0116186), hereinafter Shrivastav.

Regarding claims 1 and 14, Tsiartas teaches
(claim 1) A computerized method for implementing voice and acupressure-based lifestyle management comprising ([0018] a method for detecting aspects of a speaker’s state):
A computerized system useful for implementing voice and acupressure-based lifestyle management comprising ([0018] a system for detecting aspects of a speaker’s state):
at least one processor configured to execute instructions ([0039], [0056] the computing device includes a processor, where instructions are executable by one or more processors, i.e. configured to execute instructions);
at least one memory containing instructions when executed on the at least one processor, causes the at least one processor to perform operations that ([0039], [0056] the computing device includes a memory which may store a set of instructions that are executable by one or more processors):

measuring a speed at which a user is speaking, wherein a wearable device records the user's voice with a microphone and communicates a digital recording of the user's voice to a computer processor ([0034], [0039], [0041:1-5] a wearable device which has one or more microphones, i.e. a wearable device…with a microphone, captures the speech input of a person, i.e. records the user’s voice, and converts the speech input into a digital audio stream, i.e. digital recording of the user’s voice, to be provided to the speech analytics system implemented on a computer device that has a processor, and the analytics engine extracts features such as speaking rate, i.e. measuring the speed at which a user is speaking);
determining at least one anomaly by comparing the digital recording of the user's voice with a benchmark recording of the user's voice ([0041], [0047] an extracted feature from a digital audio stream of a speech input, i.e. digital recording of ; and
 alerting the user of the detected anomaly ([0047] when a change of a speaker’s state is indicated based on a comparison of the current speech-derived speaker state indicators to indicators derived from previous speech instances, i.e. detected anomaly, the indicators are output to the speaker in real-time, i.e. altering the user).  
While Tsiartas provides the recognition of pauses in speech, Tsiartas does not specifically teach the measurement of the pauses, and thus does not teach
measuring a time spacing between a set of user's words and a length of the set of user's words.
Shrivastav, however, teaches measuring a time spacing between a set of user's words and a length of the set of user's words ([0029] speech analysis can include acoustic features such as duration measurements, i.e. measuring a time…length of, where duration can include the total sentence duration, i.e. length of the set of user’s words, and the pause duration within a sentence, such as a non-speech silence longer than 50 ms, i.e. time spacing between a set of user’s words).
Tsiartas and Shrivastav are analogous art because they are from a similar field of endeavor in analyzing speech and biological signals to determine a user’s emotions. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the recognition of speech pauses 

	Regarding claim 2, Tsiartas in view of Shrivastav teaches claim 1, and Tsiartas further teaches
providing a real-time feedback that help make the user more aware ability to adapt and adjust to be a better speaker ([0047] real time feedback is provided to a speaker during a live speech session that shows the speaker if there’s a change of state, such as increased or decreased agitation, i.e. make the user more aware ability to adapt and adjust).  

Regarding claim 3, Tsiartas in view of Shrivastav teaches claim 2, and Tsiartas further teaches
17measuring breathing pattern of the user with the microphone of the mobile device ([0022:14-27], [0034] speech features such as breathing patterns can be detected from the voice signal, i.e. measuring breathing pattern of the user, where the user speech input is captured by the microphone of a wearable device, i.e. microphone of the mobile device).  


the breath rate is measured with the user's speech ([0019], [0048:1-4], [0051], [0056:1-5] the acoustic data acquisition unit can acquire acoustic data including speech and non-verbal sounds, i.e. measured with the user’s speech, where the non-verbal sounds include respiration rate, i.e. breath rate).  

Regarding claim 13, Tsiartas in view of Shrivastav teaches claim 1, and Shrivastav further teaches
the alert comprises an alarm sound and a haptic pattern ([0070:9-13] the devices output of the subject’s emotional state, i.e. alert, can be a signal such as a vibration, i.e. haptic pattern, or auditory response sent to a headset or hearing aid, i.e. alarm sound).  

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas, in view of Shrivastav, and further in view of Liu (U.S. PG Pub No. 2018/0032126), hereinafter Liu.

Regarding claim 5, Tsiartas in view of Shrivastav teaches claim 4.
While Tsiartas in view of Shrivastav provides the measurement of heartbeat using a wearable device, Tsiartas in view of Shrivastav does not specifically teach that the wearable device is a smart watch with a pulse sensor, and thus does not teach
wherein the mobile device comprises a smart watch with a pulse sensor.  
wherein the mobile device comprises a smart watch with a pulse sensor (Fig. 2B, [0049-50] a wearable device such as an Apple watch, i.e. smart watch, can include optical sensors for optical heart rate monitoring, i.e. pulse sensor).  
Tsiartas, Shrivastav, and Liu are analogous art because they are from a similar field of endeavor in analyzing speech and biological signals to determine a user’s emotions. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the measurement of a heartbeat using a wearable device teachings of Tsiartas, as modified by Shrivastav, with the wearable device specifically being an Apple watch with a sensor for optical heart rate monitoring as taught by Liu. The motivation to do so would have been to achieve a predictable result of enabling collection and transmission to a designated server of biological data using a device that is capable of doing so without the need for a separate device, such as a smartphone (Liu [0049]).

Regarding claim 6, Tsiartas in view of Shrivastav and Liu teaches claim 5, and Shrivastav further teaches
the pulse rate, the breath rate and the user's speech pattern are used to determine a user emotional state ([0043:1-3], [0045], [0047], [0051], [0100] characteristics such as the heartbeat, i.e. pulse rate, respiration rate, i.e. breath rate, and acoustic characteristics such as speaking rate, pause, and duration measurements, i.e. user’s speech pattern, are used to determine a user’s emotional state).  

based on the user's emotional state, providing feedback to the user when it is determined that the user is in a negative or highly emotional state ([0077] if the emotion derived from the data, i.e. based on the user’s emotional state, indicates that the user is nearly upset or angry, i.e. determined that the user is in a negative or highly emotional state, a link to light music is provided to the user as a suggestion, i.e. providing feedback to the user).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas, in view of Shrivastav, in view of Liu, and further in view of Grey et al. (U.S. PG Patent No. 6582449), hereinafter Grey.

Regarding claim 8, Tsiartas in view of Shrivastav and Liu teaches claim 7.
While Tsiartas in view of Shrivastav and Liu provides a wearable device capable of registering speech, heartbeat, and breathing, Tsiartas in view of Shrivastav and Liu does not specifically teach that the device is capable of acupressure, and thus does not teach
wherein the user wears an acupressure band.  
Grey, however, teaches wherein the user wears an acupressure band ((2:36-48) the device is worn on the wrist and energized to provide acupressure on the P6 acupuncture point).  
.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas, in view of Shrivastav, in view of Liu, in view of Grey, and further in view of Hirashiki et al. (U.S. PG Pub No. 2018/0116906), hereinafter Hirashiki.

Regarding claim 9, Tsiartas in view of Shrivastav, Liu, and Grey teaches claim 8, and Grey further teaches
the acupressure band comprises…one or more mechanical acupressure applicators (Fig. 10, (4:4-11, 23-26) the device is placed on the body, with a strap tightened to keep the aperture in place, i.e. acupressure band, where, as a cam wheel is rotated by the motor, pressure is provided by the nodule into the skin, i.e. one or more acupressure applicators).  
While Tsiartas in view of Shrivastav, Liu, and Grey provides an acupressure band with mechanical nodules to apply pressure, Tsiartas in view of Shrivastav, Liu, 
the acupressure band comprises a computer networking system.
Hirashiki, however, teaches the acupressure band comprises a computer networking system (Figs. 4 and 8, [0028], [0033], [0063], [0069-70] the device, i.e. acupressure band, has elements including communications ports and wireless circuitry to allow for communication with control circuitry, and can be combined with a smart device such as a smartphone, i.e. computer networking system).
Tsiartas in view of Shrivastav, Liu, Grey, and Hirashiki are analogous art because they are from a similar field of endeavor in Tsiartas in view of Shrivastav, Liu, and Grey. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wearable mechanical acupressure device teachings of Tsiartas, as modified by Shrivastav, Liu, and Grey, with the acupressure device being able to communicate with control circuitry as taught by Hirashiki. The motivation to do so would have been to achieve a predictable result of enabling the user to control process settings using application software (Hirashiki [0069]).

Regarding claim 10, Tsiartas in view of Shrivastav, Liu, Grey, and Hirashiki teaches claim 9, and Hirashiki further teaches
the mobile device signals the acupressure band to apply --stimulation-- to a specified acupressure point based on a detected user emotional state ([0045:1-8], [0050], [0059], [0063], [0065] device autonomous determination, i.e. mobile device .  
Where Grey teaches the implementation of pressure for treatment (4:4-11, 23-26).

Regarding claim 11, Tsiartas in view of Shrivastav, Liu, Grey, and Hirashiki teaches claim 10, and Hirashiki further teaches
the acupressure point comprises a PC6 acupressure point or an H7 acupressure point ([0045] the device applies stimulation of predetermined acupoints, such as acupoint H7).  

Regarding claim 12, Tsiartas in view of Shrivastav, Liu, Grey, and Hirashiki teaches claim 9, and Hirashiki further teaches
the mobile device signals the acupressure band to apply --stimulation-- to a specified acupressure point based on a specified pulse rate of the user ([0045:1-8], [0050], [0059], [0063], [0065] device autonomous determination, i.e. mobile device signals the acupressure band, of session operation and intensity, which is acustimulation of an acupoint such as H7, i.e. to apply stimulation to a specified acupressure point, may be based on comparisons of biometric data from sensors, such .  
Where Grey teaches the implementation of pressure for treatment (4:4-11, 23-26).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas, in view of Shrivastav, and further in view of Grey.

Regarding claim 15, Tsiartas in view of Shrivastav teaches claim 14.
While Tsiartas in view of Shrivastav provides a wearable device capable of registering speech, heartbeat, and breathing, Tsiartas in view of Shrivastav does not specifically teach that the device is capable of acupressure, and thus does not teach
wherein the user wears an acupressure band.  
Grey, however, teaches wherein the user wears an acupressure band ((2:36-48) the device is worn on the wrist and energized to provide acupressure on the P6 acupuncture point).  
Tsiartas, Shrivastav, and Grey are analogous art because they are from a similar field of endeavor in wearable devices for interaction with a user. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wearable device capable of registering speech, heartbeat, and breathing teachings of Tsiartas, as modified by Shrivastav, with the .

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas, in view of Shrivastav, in view of Grey, and further in view of Hirashiki.

Regarding claim 16, Tsiartas in view of Shrivastav, and Grey teaches claim 15, and Grey further teaches
the acupressure band comprises…one or more mechanical acupressure applicators (Fig. 10, (4:4-11, 23-26) the device is placed on the body, with a strap tightened to keep the aperture in place, i.e. acupressure band, where, as a cam wheel is rotated by the motor, pressure is provided by the nodule into the skin, i.e. one or more acupressure applicators).  
While Tsiartas in view of Shrivastav, and Grey provides an acupressure band with mechanical nodules to apply pressure, Tsiartas in view of Shrivastav and Grey does not specifically teach that the band is networked to other devices, and thus does not teach
the acupressure band comprises a computer networking system.
Hirashiki, however, teaches the acupressure band comprises a computer networking system (Figs. 4 and 8, [0028], [0033], [0063], [0069-70] the device, i.e. acupressure band, has elements including communications ports and wireless circuitry .
Tsiartas in view of Shrivastav, Grey, and Hirashiki are analogous art because they are from a similar field of endeavor in Tsiartas in view of Shrivastav and Grey. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wearable mechanical acupressure device teachings of Tsiartas, as modified by Shrivastav and Grey, with the acupressure device being able to communicate with control circuitry as taught by Hirashiki. The motivation to do so would have been to achieve a predictable result of enabling the user to control process settings using application software (Hirashiki [0069]).

Regarding claim 17, Tsiartas in view of Shrivastav, Grey, and Hirashiki teaches claim 16, and Hirashiki further teaches
the mobile device signals the acupressure band to apply --stimulation-- to a specified acupressure point based on a detected user emotional state ([0045:1-8], [0050], [0059], [0063], [0065] device autonomous determination, i.e. mobile device signals the acupressure band, of session operation and intensity, which is acustimulation of an acupoint such as H7, i.e. to apply stimulation to a specified acupressure point, may be based on comparisons of biometric data from sensors, such as heart rate, which are indicative of user stress, i.e. based on a detected user emotional state, and can be adjusted based on user response, such as shutting off discharge if the user’s stress has been blocked based on sensor data).  
pressure for treatment (4:4-11, 23-26).

Regarding claim 18, Tsiartas in view of Shrivastav, Grey, and Hirashiki teaches claim 17, and Hirashiki further teaches
the acupressure point comprises a PC6 acupressure point or an H7 acupressure point ([0045] the device applies stimulation of predetermined acupoints, such as acupoint H7).  

Regarding claim 19, Tsiartas in view of Shrivastav, Grey, and Hirashiki teaches claim 9, and Hirashiki further teaches
the mobile device signals the acupressure band to apply --stimulation-- to a specified acupressure point based on a specified pulse rate of the user ([0045:1-8], [0050], [0059], [0063], [0065] device autonomous determination, i.e. mobile device signals the acupressure band, of session operation and intensity, which is acustimulation of an acupoint such as H7, i.e. to apply stimulation to a specified acupressure point, may be based on comparisons of biometric data from sensors, such as heart rate, which are indicative of user stress, and can be adjusted based on user response, such as shutting off discharge if the user’s stress has been blocked based on sensor data indicating the heart rate has lowered, i.e. based on a specified pulse rate of the user).  
Where Grey teaches the implementation of pressure .
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiartas, in view of Shrivastav, in view of Grey, in view of Hirashiki, and further in view of Rider et al. (U.S. PG Pub No. 2016/0379225), hereinafter Rider.

Regarding claim 20, Tsiartas in view of Shrivastav, Grey, and Hirashiki teaches claim 19, and Tsiartas further teaches
the user's voice volume, pitch, resonance, signature…are measured ([0028], [0068], [0092:1-8], [0104] acoustic characteristics of the speech can be measured, including loudness, i.e. volume, pitch, voice quality, i.e. resonance, and fundamental frequencies or voice prints, i.e. signature). 
While Tsiartas in view of Shrivastav, Grey, and Hirashiki provides the measurement of acoustic characteristics of speech, Tsiartas in view of Shrivastav, Grey, and Hirashiki does not specifically teach that the characteristics involve singing, and thus does not teach
melody.
Rider, however, teaches melody ([0048] audio data is received that includes utterances that may be non-verbal, such as a grunt, a hum, or a whistle, i.e. melody).
Tsiartas, Shrivastav, and Rider are analogous art because they are from a similar field of endeavor in analyzing speech and biological signals to determine a user’s emotions. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the measurement of acoustic characteristics of speech teachings of Tsiartas, as modified by Shrivastav, Grey, and Hirashiki with the recognition of non-verbal utterances such as grunts, hums, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Petrushin (U.S. Patent No. 6353810): Determining emotions associated with a voice signal.
Jasinschi et al. (U.S. PG Pub No. 2015/0081299): Identifying user emotions based on speech and physiological characteristics and alerting users or caretakers of the user’s state.
Falevsky (U.S. Patent No. 9953650): Using participant speech and biofeedback to identify speaker characteristics and provide feedback.
Noh et al. (U.S. PG Pub No. 2019/0371344): Using voice and biological information to identify an emotional state and information range, and alert the user with an alarm if certain contexts are met.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659